DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it appears on more than a single page; the Office suggests deleting all of the international data and the drawing appearing on the Abstract pages.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 1-10, 12-15, 17-24, 26, 28, 30-33, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 1, the phrase “certain airflow and respiratory system parameters” (line 11) is vague and indefinite due to its use of the term “certain” since what airflow and respiratory system parameters cannot be readily ascertained.
	In regard to claim 9, clear and proper antecedent basis for the “imaginary portion” (line 2) should be defined.
	In regard to claim 15, the phrase “… and is related to their respiratory health status ” (line 9) is vague and indefinite since exactly what the relation to the patient’s respiratory health status cannot be readily ascertained.
is related to their respiratory health status ” (line 6) is vague and indefinite since exactly what the relation to the patient’s respiratory health status cannot be readily ascertained.  Also in regard to claim 31, it is indefinite as to what the “at least one characteristic of the user’s respiratory system” (line 8), since such a phrase is vague (i.e. especially with respect to what characteristic is being referred to).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Bayer et al., Kwok, Burgess et al., Bassin and Ahmad references pertain to various systems for providing breathing assistance to patients with features similar to that of Applicant’s.

Claims 1-10, 12-15, 17-24, 26, 28, 30-33, 39 and 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination, teach Applicant’s invention of a system or method for providing breathing assistance to a user inclusive of details regarding the generation of a comfort level index based on a phase difference between airflow and respiratory system parameters, as claimed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649